Exhibit 10.1

October 28, 2008

Mr. Ross J. Kari

1403 McGilvra Blvd. East

Seattle, WA 98112

Dear Ross:

It is my pleasure to provide you with this letter formalizing our offer of
employment with Fifth Third Bank. With your acceptance of this offer, you will
assume the position of Executive Vice President, Chief Financial Officer,
reporting directly to me.

Your biweekly salary will be $22,308, which is annualized to $580,008. Your
first salary review will occur during the 2010 salary review process.

As agreed, Fifth Third will pay you a one-time pre-tax New Hire Signing Bonus of
$100,000 according to the terms of the enclosed New Hire Signing Bonus Repayment
Agreement. Please sign and return the enclosed agreement to me by your start
date. Fifth Third will pay the New Hire Signing Bonus within 30 days of your
start date.

Upon approval by the Board of Directors, you will receive a long-term incentive
grant comprised of 20,000 Fifth Third Bancorp restricted shares and 40,000 Fifth
Third Bancorp stock appreciation rights. This equity award will be effective on
the first business day of the quarter following your start date and will have a
four-year cliff vesting period. Typically, within 2-3 weeks after the award
effective date (i.e., grant date), you will receive an e-mail notice to accept
your award electronically. You will also receive a welcome kit from Fidelity
Investments in the mail at your home address, which contains instructions for
activating your Stock Plan Account and accepting your award on-line.

You will be eligible for four weeks of vacation in 2009. Your vacation for the
remainder of 2008 will be prorated accordingly.

You will be eligible to participate in the Executive Compensation Plan, which
affords you the opportunity of earning additional compensation beyond your base
salary. The Variable Compensation (VC) Plan is an annual incentive plan with
different payout levels for threshold, target and maximum performance. Your
target bonus opportunity will be 100% of your base salary, and your maximum
opportunity will be three times the target level. Per the attached MSPP
Overview, 25% of your VC payment will be made in shares of Fifth Third stock
with restrictions on their sale, and that amount will be matched at 50% with
restricted stock. The actual amount you receive is dependent upon Fifth Third,
Affiliate or Division and individual performance. This year’s target will be
prorated based upon your date of hire.

Equity-based awards are also granted at this level. Equity grants are typically
made annually on a discretionary basis and are approved by the Board of
Directors. Assuming you remain employed with the Bank, you will participate in
the 2009 equity grants and your target award for 2009 will be $1,100,000, and
your actual award will be based on your individual performance as well as the
Bank’s results. In order to receive any equity award, you must electronically
accept the award agreement as well as the Confidentiality, Non-Competition and
Non-Solicitation Agreement, both of which will be available for electronic
acceptance shortly following the award date. The Confidentiality,
Non-Competition and Non-Solicitation agreement prohibits the disclosure or use
of the Company’s confidential information for purposes other than conducting
Company business. It also prohibits the solicitation of customers and/or
employees away from the Company for the sale of any product or service that
competes with those offered by the



--------------------------------------------------------------------------------

Company for a period of one year. Finally, the agreement restricts you from
competing with Fifth Third, in the geographic region in which you worked, for a
period of one year following the termination of your employment with Fifth
Third.

Your total compensation and benefits package includes our Profit Sharing Plan.
Fifth Third has traditionally shared its success directly with employees on an
annual basis. To date, Fifth Third has given over half a billion dollars back to
our employees in appreciation for their hard work and effort. Participation in
the Profit Sharing Plan allows you to accumulate wealth over the course of your
career. The Bank’s contribution will range from 0% to 10% with a target of 3 to
4%, based on meeting or exceeding specified financial goals. Additional
information on this Profit Sharing Plan is explained in the attached benefits
summary. As do most employers, Fifth Third reserves the right to modify this
plan as well as any other compensation or benefit plan offered to employees.

You will be eligible to defer 1% to 100% of your eligible earnings to our 401(k)
Plan, after 30 days of employment, subject to IRS limitations. The Bank will
match 100% of the first 4% deferred on a pre-tax basis. Additional information
on this 401(k) Plan is explained in the attached benefits summary.

You are eligible for reimbursement for Executive Planning Services. This
enhanced reimbursement benefit provides up to $7,500 annually for Internal
Executive Wealth Planning ($10,000 for the first year you utilize the
service). Reimbursements will be grossed up by 50% to help offset the payroll
taxes that apply to this benefit. A two-year service requirement is waived if
you move assets to Fifth Third Bank for management. Please refer to program
guidelines for complete details.

In addition to the portion of your benefits that are paid by the Bank, you will
receive Benefit Choice Dollars. Benefit Choice Dollars are granted to eligible
employees after 30 days of employment. Eligible employees receive 4% of their
Benefits Salary up to $4,000 per year. Additional information on this Benefit
Choice Dollars Plan is explained in the attached benefits summary.

In addition to these benefits, you will receive a change-in-control agreement
that is provided separately for your review. You will also be eligible for a
country club membership at a club that we mutually agree is suitable. Fifth
Third will cover this expense by increasing the amount of your up-front bonus to
pay for the initiation fee (grossed up at the highest marginal tax rate to cover
taxes associated with this benefit) and by increasing the amount of your base
salary to cover monthly dues.

Fifth Third will also provide for your relocation to the Cincinnati
area. Details regarding Fifth Third’s relocation program and policy are
enclosed. The relocation package includes the following:

Guaranteed home buy out

Movement of normal household goods including full unpack

Ninety days temporary living

Ninety days temporary storage

Standard costs associated with the sale of your current home including real
estate commission

$5,000 (net) Miscellaneous Expense Allowance

Closing costs on the purchase of a new home provided it is financed by Fifth
Third

Two home finding trips including spouse and children for 3 days each

Six trips home during the relocation period

All amounts that are grossed up under the relocation program and policy will be
grossed up at the highest marginal tax rate.

Fifth Third is proud of its long-standing affiliation with the United Way and
asks each employee to support this worthy cause. As an officer of Fifth Third,
you will be encouraged to volunteer your time and resources to the annual United
Way campaign.



--------------------------------------------------------------------------------

To learn more about employee benefits offered to Fifth Third employees and to
plan for your benefit elections, you may access the “Welcome to Fifth Third”
website. From the www.53.com website, click “Careers” and then click
“Onboarding.” To begin the module, select the “Elearning course” button and
enter the following information:

Name: As listed above

Birthdate: MMDDYY

Password: 534me

For questions regarding employee benefits, pay, or other Human Resource
information, please contact the Fifth Third Employee Service Center at MY HR
DIRECT (1-877-694-7347).

As we’ve discussed, our offer of employment and continued employment is
contingent up your successful completion of Fifth Third’s employment screening
process, which includes a drug test and government mandated background
investigation. Upon acceptance of our offer, you will receive further details
regarding the drug screening process and your start date.

As with all positions at Fifth Third, each of us is employed on an at-will basis
and no part of this letter should be construed to change that relationship. That
is, Fifth Third and each employee can terminate employment at any time.

We look forward to your response on this offer of employment by November 7,
2008.

Ross, we are pleased to offer you this position and are confident that your
employment with Fifth Third will be mutually rewarding. These are exciting times
for us and we look forward to your acceptance of our offer and your
contributions to the success of Fifth Third.

Welcome to the team!

 

Sincerely,

/s/ KEVIN T. KABAT

Kevin T. Kabat Chairman, President & CEO

ACCEPTED & AGREED:

 

/s/ ROSS J. KARI

   

November 7, 2008

  Ross J. Kari     Date  